 NANSEMOND CONVELESCENT CENTER563Nansemond Convalescent Center, Inc. and Profes-sional and Health Care Division, Retail ClerksInternational Union, Local 233, AFL-CIO.Case 5-CA-10889April 3, 1981DECISION AND ORDEROn December 23, 1980, Administrative LawJudge Charles M. Williamson issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief. The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, NansemondConvalescent Center, Inc., Suffolk, Virginia, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph l(a):"(a) Refusing to permit negotiation of economicissues until all noneconomic issues are agreed upon,thereby refusing to bargain collectively in goodfaith with Professional and Health Care Division,Retail Clerks International Union, Local 233,AFL-CIO, herein designated Charging Party, asthe exclusive representative of its employees in thefollowing appropriate unit:"All service and maintenance employees em-ployed by Respondent at its Suffolk, Virginia,facility, excluding office clerical employees,registered nurses, licensed practical nurses, ac-tivities and/or social directors, guards and su-pervisors as defined in the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent submitted a request for oral argument in conjunctionwith its exceptions and brief. This request is hereby denied as the record.the exceptions, and the briefs adequately present the issues and the posi-tions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule and administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.255 NLRB No. 89APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to permit negotiationof economic issues until all noneconomic issuesare agreed upon and WE WILL NOT refuse tobargain collectively with Professional andHealth Care Division, Retail Clerks Interna-tional Union, Local 233, AFL-CIO, as the ex-clusive representative of all employees in theappropriate unit described below and, if anagreement is reached, embody it in a signedcontract. The appropriate unit is:All service and maintenance employeesemployed by us at our Suffolk, Virginia, fa-cility, excluding office clerical employees,registered nurses, licensed practical nurses,activities and/or social directors, guards andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce any of ouremployees in the exercise of their rights guar-anteed in Section 7 of the Act.NANSEMONDCENTER, INC.CONVALESCENTDECISIONSTATEMENT OF THE CASECHARLES M. WILLIAMSON, Administrative Law Judge:This case is based on a complaint and notice of hearingissued on November 6, 1979, by the Regional Director ofRegion 5, of the National Labor Relations Board. Thecharge, alleging violation of Section 8(a)(1) and (5) ofthe National Labor Relations Act (herein called theAct), as amended, was filed on April 27, 1979, by theabove-entitled labor organization, hereafter referred to asthe Charging Party. The hearing took place at Ports-mouth, Virginia, on April 8 and 9, 1980. The complaintalleges that Nansemond Convalescent Center, Inc., here-after designated as Respondent, violated Section 8(a)(1)and (5) of the Act, on and after January 23, 1979, by re-fusing "to discuss economic issues until all noneconomicissues of a collective-bargaining agreement were set- 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDtied."' The General Counsel and Respondent filed post-hearing briefs which have been carefully considered.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Virginia corporation, is engaged in theoperation of a nursing home at a location in Suffolk, Vir-ginia. During the 12 months prior to the issuance of thecomplaint, a representative period, Respondent derivedgross revenues from the operation of the nursing home inexcess of $100,000 and, during the same period of time,purchased and received products valued in excess of$50,000 directly from points and places located outsidethe State of Virginia. Respondent admits, and I find, thatRespondent is, and has been at all times material herein,an employer engaged in and affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Charging Party is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE REPRESENTATIVE STATUS OF CHARGINGPARTYThe complaint alleges, Respondent admits, and I findthat the Charging Party was certified on September 5,1978, in Case 5-RC-10516 as the exclusive collective-bargaining representative of employees of Respondent inthe following appropriate unit:All service and maintenance employees employedby the Respondent at its Suffolk, Virginia, facility,excluding office clerical employees, registerednurses, licensed practical nurses, activities and/orsocial directors, guards and supervisors as defined inthe Act.Respondent further admits that since on or about Oc-tober 12, 1978, it and the Charging Party have met "forthe purpose of engaging in negotiations with respect towages, hours and other terms and conditions of employ-ment of employees" in the above-described unit.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Ground Rule on Nonecomonic IssuesThe General Counsel's allegation of violation in thiscase revolves around a bargaining procedure employedby Respondent from the first meeting on October 12,1978, until the following spring of 1979.At the first meeting, the Charging Party Union's rep-resentative, Rudy Pinto, presented Respondent's negotia-I Counsel for the General Counsel, hereafter referred to as the GeneralCounsel, moved on the second day of the hearing to withdraw par. 7(b)of the complaint alleging that Respondent withdrew from collective bar-gaining with the Charging Party on or about March 13, 1979. The tran-script, at p. 254, reflects a withdrawal of "paragraph 7" rather than"paragraph 7(b)." The transcript is hereby amended to reflect the with-drawal of "paragraph 7(b)." I granted the motion to withdraw this alle-gation.tor, Herbert B. Larrabee, with a complete set of contractproposals. These proposals included both economic andnoneconomic items. After reviewing the Union's propos-als, Larrabee testified that he suggested a negotiatingprocedure of getting "the non-economic language agreedto and out of the way and then go into economics." Lar-rabee admitted that Pinto resisted making such an agree-ment. Larrabee then expressed the desire that the parties"cover each one of the non-economic areas, and later theeconomic areas." He suggested that, when tentativeagreement was reached, the parties initial that particularproposal and mark it "T/A." After the discussion hadcontinued "for an hour or so," Larrabee testified that theparties had reached an understanding that this was themanner in which they would proceed. There was no par-ticular form of words by which Pinto gave his assent tothis ground rule, Larrabee testified, but his assent was in-ferred from "his comments on ten, eleven, or twelveitems."2Pinto testified that he did not remember any discussionof this ground rule at the first bargaining session. Hestated that at the second meeting on November 9, 1978,Larrabee told him that the Union's proposal had beencosted out and "it would have enormous economicimpact on the nursing home." Pinto stated that Larrabeethen said, "he was accustomed to resolving ...the non-economic issues before we got down to economics."Pinto then stated:I said our argument was that in the interest of beingexpeditious, we will discuss and attempt to resolvenon-economic issues, but that didn't close the dooras we understood it to resolving economic matters.We will just talk about non-economics first. And at-tempt to get them resolved.After Pinto ceased attending the bargaining sessions,Lawrence C. Tueller and Jack Taylor took over asspokesmen for the Union. Larrabee testified that he wentover this ground rule with them by way of "reminder."Union Negotiator Tueller testified that the parties agreedto negotiate about "the non-economics first before theeconomics," but he stated that Pinto remarked that eco-nomics could be discussed if the parties found themselvesunable to reach agreement on noneconomics. Union Ne-gotiator Taylor, while admitting that the parties agreedto cover noneconomic issues prior to taking up economicmatters, stated:I am not sure when it was a firm, hard position thatwe could not move into economics until all of thenon-economics were removed. It was at a subse-quent meeting from the first. It may have been thesecond or third meeting that I was involved in it. Itwas fairly early in the negotiations ... .It was myunderstanding that that is what Mr. Larrabee2 Respondent's minutes of this bargaining session state: "Larrabee thenstated that he preferred to bargain on non-economics before economicissues .... Larrabee continued by noting that there could be tentativeagreements on non-ecomonic items, and they could be out of the way pendinga decision on the entire package" (Emphasis supplied). G.C. Eh. 3, p. 3. NANSEMOND CONVELESCENT CENTER565wanted. It was not my understanding that that wasmy obligation.Of particular importance in this case is the question ofwhether Larrabee and the trio of union negotiatorsreached an oral agreement that noneconomic issueswould be resolved prior to discussion of economic issues.Respondent, in its brief, at 16, et seq., does not claim thatsuch an agreement existed: "In the present case, it hasbeen Respondent's position that the ground rule was inthe nature of an agenda." Respondent apparently contra-dicts its Chief Negotiator Larrabee who testified:Q. Mr. Larrabee, correct me if I am wrong, thatit is your position as the chief negotiator for Re-spondent that at the first negotiating session, that isthe session on October 12, 1978, you and the negoti-ator or the Union reached an agreement that youwould resolve non-economics before you movedinto economics, is that correct?A. Eventually we did in that meeting, yes.Further on, Larrabee reiterated this position:The experiences that I had told the Union wasthat it would be a wise approach in view of the sizeof their demands to first get the non-economic lan-guage agreed to and out of the way and then gointo economics ...Mr. Pinto did not want to ap-proach it that way .... So that after this pro-gressed for an hour or so, I did reach understandingwith Mr. Pinto that this is how we would gothrough the negotiations. [Emphasis supplied.]It is true, as Respondent argues in its brief, that Larra-bee testified at one point that his understanding with theCharging Party was "simply an agenda for discussion."However, the context of his entire testimony makes itclear that he regarded this agreement on an "agenda" asgoing beyond a simple undertaking as to the order of dis-cussion. Thus, Larrabee described in specific detail to theUnion's negotiators how tentative agreements wouldhave to be arrived at and initialed on noneconomic issuesprior to proceeding to other matters.3Elsewhere, as setforth above, he described the agreement as being one re-quiring that noneconomic issues be "resolved" or"agreed to and out of the way" before negotiation oneconomic issues could begin. I therefore find that whilethe parties may have agreed that noneconomic issueswould be discussed first, there was no agreement requir-ing even a preliminary resolution of such issues as a con-dition precedent to a discussion of economic issues.While Respondent's negotiator, Larrabee, energetically' Respondent, in its brief, defends its conduct at the bargaining tableby a quotation from Werne, Law and Practice of the Labor Contract,Section 223 (1957); "Management is best advised not to talk wages ormoney benefits until desired changes have been worked out on other as-pects of the agreement. If the Union has won economic gains, it is notlikely to be much interested in management's suggestions for revisingsuch items as the transfer, layoff, grievance or leave procedure." I, ofcourse, make no comment on this strategic advice. The questions hererelate to whether Respondent obtained an agreement to this procedureand the use made of the procedure in the context of the negotiations.sought such an agreement, there was no meeting of theminds on this issue.B. Subsequent NegotiationsMeetings were held between the parties on October12, 1978, November 9, 1978, November 24, 1978, De-cember 12, 1978, December 21, 1978, January 5, 1979,January 23, 1979, February 1, 1979, February 13, 1979,February 22, 1979, March 13, 1979, April 9, 1979, April20, 1979, and May 31, 1979.At the November 9 session, the parties agreed tenta-tively on preamble, recognition, and full agreementclauses. At the third session on November 24,4there wasconsiderable discussion concerning the possible effect ofthe Union's change of negotiators on progress and agree-ments already made in the negotiations. At the Decem-ber 12 and 21 meetings, there was some discussion ofground rules,5a tentative agreement on a separabilityclause and some discussion on a pending change in theFederal minimum wage. At this time, Respondent in-formed the Union that, absent objection, Respondentwould put the new minimums in place. Larrabee in-formed the Union that only employees then being paidless than the new minimum of $2.90 per hour would re-ceive an increase.At the January 5, 1979, meeting, Respondent had ap-parently changed its mind as to the method of imple-menting the change in the minimum wage. It no longerdesired to implement an increase only for employeesmaking less than the new minimum, but desired to givean increase to its other employees so that its wage struc-ture would not be compressed. The Union agreed to thischange,6regarding it as an implementation of Respond-ent's past practice in the area of minimum wage changes.At the January 23 meeting, the Union attempted tomove into the area of economics. Larrabee resisted thisattempt, pointing out that the ground rules required theparties to resolve all noneconomics before moving intoeconomics.7Larrabee, while insisting that he did notrefuse to discuss economics, nevertheless, as Respond-ent's brief admits, "refused to make economic commit-ments at that time."8This pattern continued for the next three meetings-those of February 1, February 13, and February 22-be-tween the parties. As Respondent admits, the Union triedseveral times during these meetings to initiate negotia-tions on economic issues. In each instance, Respondentcontinued to insist on discussion of noneconomics.9Re-4 Jack Taylor became the Charging Party's chief spokesman at thismeeting. The various agreements between the parties are found variouslyin the testimony of Larrabee, Pinto, Taylor, and Tueller.s Resp. Exh. 3, p. 4, reflects the Union's frustration over the manner inwhich negotiations were proceeding. There is a reiteration of the agree-ment to address and negotiate (but not resolve) noneconomic issues priorto taking up economic ones.I make no inferences from the Respondent's change of position be-tween December 21, 1978, and January 5, 1979, regarding this matter.I This finding is based on the credited testimony of Tueller.8 Larrabee drew a distinction here between making proposals and com-mitments as against discussion and review of the parties' respective posi-tions.9 Respondent contends that no impasse was reached on noneconomics.citing at Resp. brief, p. 9. numerous changes of position and new propos-Continued 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's minutes of the February 13 meeting, for in-stance, clearly express its position on the disputed bar-gaining procedure: ". ..ground rules clearly state ...that no economics would be discussed until non-economicissues are finalized or tentatively agreed to." (Emphasissupplied.) Resp. Exh. 7, p.2.The Union again sought negotiation on economicissues at the eleventh bargaining session on March 13,1979. Larrabee again explained that he needed to assessthe impact on the nursing home of the remaining none-conomic issues. He stated that when such issues were un-resolved he would be compelled to base his cost esti-mates on the most expensive alternatives. After Larrabeeconducted a review of outstanding issues the Union men-tioned that a successful strike authorization vote had re-cently occurred. Union Negotiator Taylor then statedthat the parties were at impasse on noneconomic issuesand again requested that the parties move into econom-ics. When Taylor began to read a portion of the Union'seconomic proposals Larrabee repeatedly stated that Re-spondent was not interested in talking about econom-ics.'°Following reiteration of this statement, Larrabeefinally stated: "If you want an economic proposal, I willgive you an economic proposal; $2.90 an hour."" Larra-bee acknowledged that he was offering the minimumwage and that employees would be moved back to thatlevel. 12 He further stated that this was Respondent'sentire economic offer. Items such as holiday pay, uni-form allowance, sick pay, hospitalization, and vacationbenefits were not to continue.Subsequently, on April 9, Larrabee reintroduced thepreexisting uniform allowance, holiday, and vacationpractices. However, he notified the Union that until Re-spondent could obtain agreement in noneconomic areas,it would not be willing to include anything in the con-tract regarding the current sick leave and health insur-ance benefits. He stated that this position would obtainuntil tentative agreement was reached on noneconomicareas. aRespondent maintained its economic position at theApril 20 meeting. Its strategy was successful to theextent that the Union dropped a proposal on workloaddistribution and the parties were able to resolve the finalaspects of seniority provisions, both noneconomic mat-ters. Again, when the Union attempted to move into eco-nomics, Larrabee informed them that Respondent couldagree to nothing significant in economics until nonecono-mics were substantially resolved. 4als by both sides in such areas as discharge, discrimination, no strike, nolockout clauses, recognition, scheduling, and seniority. I make no findingon the question of impasse because, in my view of the case, the existenceor nonexistence of impasse is immaterial. Respondent seems to be con-tending at Resp. brief, p. 9, that it was not obligated to negotiate eco-nomics until impasse was reached on noneconomics. This is, I think, in-consistent with its position, expressed elsewhere, Resp. brief, p. 4, thatthe parties' agreement related only to an "agenda" for discussion.10 Based on the credited testimony of Taylor.i Based on the credited testimony of Taylor. See also Resp. Exh. 9, p.4. the Respondent's minutes of this meeting.12 See G.C. Exh. 2, a wage list of employees, to show that a wage cutwas being offered.3 Admitted by Larrabee." See, e.g., Resp. Exh. II11, p. 5.At the May 31 meeting (regarded as being "off therecord") Taylor testified that he offered to accept Re-spondent's terms on noneconomics if Larrabee wouldagree to the Union's leave of absence proposal. Thisoffer was rejected by Larrabee who, I find, commentedthat the Union would have to inform the employees thatthey should accept lesser benefits and economics thancurrently in effect. This statement ended the negotiationsas far as the record in the instant case is concerned.v. ANALYSISAs heretofore stated, I have found that no bindingagreement to resolve noneconomic issues prior to mean-ingful discussion of economic issues existed. The Unionhad simply never agreed to this procedure. Nevertheless,the record is clear that Respondent insisted on conduct-ing the negotiations as if the Union had so agreed. Re-spondent argues that it made economic proposals to theUnion on March 13, 1979, when it offered to pay theminimum wage, an offer concededly involving a de-crease in wages then paid. This clearly unacceptableoffer was used by Respondent as a device to impose itsprocedural straitjacket on the negotiations. Thus, onApril 9, 17 days after its wage proposal, Respondent,while adding several preexisting benefits to the minimumwage offer,S continued to insist that until it could obtainagreement in noneconomic areas, it would not includeanything in the contract regarding then current sickleave and health benefits. On April 20, when the Unionattempted once again to move into the economic area,Larrabee stated that Respondent could agree to nothingsignificant in economics until noneconomics were sub-stantially resolved. I make no per se finding, of course,regarding the Respondent's wage offer. It has been clearsince the Act's inception that the Board does not sit injudgment on the substantive proposals of the partiesbefore it. That does not require the trier of facts to beblind to the implications and significance of proposalsmade within the negotiating context. As the court statedin N.L.R.B. v. Reed and Prince Manufacturing Co., 205F.2d 131, 134-135 (Ist Cir. 1953) while:[W]hile the Board cannot force an employer tomake a "concession" on any specific issue or adoptany particular position, the employer is obliged tomake some reasonable effort in some direction tocompose his differences with the Union, if Section8(a)(5) is to be read as imposing any substantial obli-gation at all.Here, imposing its own procedural straitjacket on thenegotiations, Respondent first sought the Union's agree-ment to tentatively resolve all noneconomic issues priorto meaningful discussion of economics; when the Unioninsisted on meaningful economic discussions, Respondenttook a predictably unacceptable position on wages as away of forcing the Union into compliance with its proce-dural wishes. Although accomplished in a more subtle1' I do not find that these concessions regarding preexisting benefitsmade Respondent's economic offer any the less predictably unacceptableto the Union. NANSEMOND CONVELESCENT CENTER567and indirect manner, Respondent's purpose is not distin-guishable from that found violative of Section 8(a)(l) and(5) in Yama Woodcraft, Inc. d/b/a Cat-Pacific FurnitureMfg. Co., 228 NLRB 1337, 1342 (1977). Accordingly, Ifind that Respondent, by its insistence on obtaining tenta-tive agreement on noneconomic issues prior to meaning-ful discussion of economic issues and its attendant refusalto engage in meaningful bargaining on economic issues,violated Section 8(a)(1) and (5) of the Act. Pillowtex Cor-poration, 241 NLRB 40 (1979); Yama Woodcraft, Inc.,supra; Romo Paper Products Corp., 220 NLRB 519, 525,fn. 22 (1975). Barney Manufacturing, Inc., 219 NLRB 41,45 (1975), cited by Respondent in support of its position,is not in point. The question presented in Barney waswhether an offer of the minimum wage by Respondentwas indicative, in and of itself, of overall bad faith in thenegotiations. The question here does not concern overallgood or bad faith.'6Nor, as I have earlier indicated,have I made any finding with regard to the substance ofthe Respondent's wage offer. The question is, rather, theuse which Respondent made of its wage offer to imposeon the Union its own concept of the procedure to be fol-lowed in bargaining. In making use of its wage offer inthat fashion, Respondent refused meaningful bargainingon economic issues in violation of its duty under the Act.Upon the basis of the foregoing, and the entire record,I make the following:CONCLUSIONS OF LAWI. Nansemond Convalescent Center, Inc., the Re-spondent herein, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Professional and Health Care Division, Retail ClerksInternational Union, Local 233, AFL-CIO, the ChargingParty herein, is a labor organization within the meaningof Section 2(5) of the Act.3. All service and maintenance employees employedby the Respondent at its Suffolk, Virginia, facility, ex-cluding office clerical employees, registered nurses, li-censed practical nurses, activities and/or social directors,guards and supervisors as defined in the Act constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since September 5, 1978, the Charging Party hasbeen, and is now, the exclusive representative of all em-ployees in the aforesaid bargaining unit for the purposeof collective bargaining within the meaning of Section9(a) of the Act.5. By refusing, commencing January 23, 1979, topermit negotiation of economic issues until all nonecono-mic terms were tentatively agreed upon, and by refusingto bargain on economic terms of a contract, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(1) and (5) of the Act.la No allegation of overall bad faith was pled in the complaint. ThatRespondent's violation may be of this more limited character is clear: "Arefusal to negotiate in fact as to any subject which is within Section 8(d).and about which the union seeks to negotiate, violates Section 8(a)(5)though the employer has every desire to reach agreement upon an over-all collective agreement .... " .LR.B v. Benne Katz. etc., d/b/a Wil-liamsburg Steel Products. Co., 369 U.S. 736. 742-743 (1962).6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the purposes and poli-cies of the Act.Having found that Respondent has refused to bargainin good faith with the Charging Party, it will be recom-mended that the Respondent bargain collectively in goodfaith with the Charging Party as the exclusive repre-sentative of the employees in the appropriate unit and, ifan understanding is reached, embody such understandingin a signed agreement.To place Respondent and the Charging Party in asnearly the same situation as possible to that which exist-ed before January 23, 1979, it will be recommended, asrequested by the General Counsel, that upon resumptionof bargaining and for 8 months thereafter the ChargingParty be regarded as if the initial certification year hadnot expired. Burnett Construction Company. Inc., 136NLRB 785 (1962).I do not find that the evidence in this case, relating toa single, improperly used bargaining technique of Re-spondent, demonstrates that Respondent has a propensityto violate its employee's rights under Section 7 of theAct. I shall, therefore, recommend a narrow cease-and-desist order. Hickmott Foods, Inc., 242 NLRB 1357(1979).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 7The Respondent, Nansemond Convalescent Center,Inc., Suffolk, Virginia, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withProfessional and Health Care Division, Retail Clerks In-ternational Union, Local 233, AFL-CIO, herein desig-nated Charging Party, as the exclusive representative ofits employees in the following appropriate unit:All service and maintenance employees employedby Respondent at its Suffolk, Virginia, facility, ex-cluding office clerical employees, registered nurses,licensed practical nurses, activities and/or social di-rectors, guards and supervisors as defined in theAct.t' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations., be adopted by the Board andbecome its findings, conclusions, and recommended Order. and all objec-tions thereto shall be deemed waived for all purposes. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes and policies of the Act:(a) Upon request, bargain collectively with the Charg-ing Party as the exclusive representative of all employeesin the aforesaid appropriate unit with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment and, if an agreement isreached, embody such understanding in a signed agree-ment. Regard the Charging Party, upon resumption ofbargaining and for 8 months thereafter, as if the initialyear following certification had not expired.(b) Post at its premises in Suffolk, Virginia, copies ofthe attached notice marked "Appendix."'8Copies of said'8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent's repre-sentative, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Order of the National Labor relations Board" shall read "Posted Pursu-ant to a Judgment of a United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."